PER CURIAM.
Simon Kinsinger appeals from the district court’s order granting the Government’s motion to enforce an IRS summons. Our review of the record and the district court’s opinion discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Kinsinger, No. MISC-02-3-5 (W.D.Va. Sept. 19, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.